Title: Joseph Bartlett: Prospectus for autobiography, 7 Jan. 1824, 7 January 1824
From: Bartlett, Joseph
To: 

“Tempora mutantur.”PROSPECTUS.THE SUBSCRIBER PROPOSES TO PUBLISHHIS ADVENTUROUS AND CHEQUERED LIFE,CONTAINING HIS TRAVELS IN EUROPE; AND BIOGRAPHICAL SKETCHES OFFOX, PITT, AND OTHER GREAT MEN.Also his Life, from the time he lived on the Pilgrims’ Rock, in Old Plymouth to the present date,including Biographical Sketches of the first men in our country :—Such asJUDGE PARSONS, FISHER AMES, SAMUEL DEXTER, JUDGE LOWELL,INCLUDING, MANY GREAT CHARACTERS OF THE PRESENT DAY, NOW ALIVE.The Author “will naught extenuate, nor set down aught in malice.”“Most to him shall memory prove a curse,“Who feels capricious fortune’s hard reverse.”CONDITIONS.I. It will contain two volumes in octavo, printed on excellent paper.II. At three dollars, for two volumes.III. Will be put to press as soon as the subscription will authorize it.
                        JOSEPH BARTLETT.SUBSCRIBERS’ NAMES.RESIDENCE.NO. OF COPIES.